Title: From George Washington to Elias Dayton, 24 June 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters Newburgh June 24th
                           1782
                     
                  
                  I enclose you the Copy of a Letter from His Excellency Governor
                     Livingston to me, informg that two Persons coming from N.York in a private
                     manner to Elizabeth Town have been suffered to pass from thence by Captain
                     Dayton—this (whatever the particular circumstances might be) is so
                     diametrically opposite to the spirit of my directions expressed in my Letter of
                     the 10th of May to you, that I must confess I was not a little surprised to
                     hear of it. When I prohibited all intercourse at that Post by Flags, it was
                     impossible for me to conceive that a door of private communication would be
                     opened, by the knowledge of our Officers, & therefore could not think
                     it necessary to take particular precaution against it—but Sir, you will now
                     consider it. as my most positive Order, that none of our Prisoners or any other
                     characters of any discription whatever shall be permitted to pass in any way
                     whatever to or from the Enemy with the privity of any Officers commandg under
                     you—And if you should find Captain Dayton or any other Officers not disposed
                     to carry this Order zealously into execution, you will have them relieved by
                     others who will pay the strictest attention to it, & to put a total
                     period to all kind of intercourse whatever with the Enemy. I am Sir &c.
                  
               